Citation Nr: 1228609	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to VA treatment.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in October 2008.  

During the course of his appeal, the Veteran testified at a conference hearing held before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran argues that he was prescribed the wrong medication by VA in November 2004  and fell down the stairs on January 23, 2005 and suffered serious injuries.  

At the hearing in July 2012, the Veteran testified that, after taking the medication in the morning, he blacked out and fell down the stairs, injuring his right shoulder and nose.  He also reported receiving medical treatment for his hip in the emergency room and being kept overnight for treatment of the hip.  See the Board hearing transcript dated in July 2012.  

The Veteran's representative asserted that the Veteran had been prescribed three different medications for hypertension and that his medications had been changed 7 weeks before the fall.  See the Board hearing transcript dated in July 2012.  

The January 23, 2005 emergency room records indicate that, at the time of treatment, the Veteran was taking the following medications: Clonidine, simvastatin, glyburide, terazosin, prinivil, zestril and sertraline.  The VA treatment records dated in November 2004 show that clonidine was discontinued because it made the Veteran depressed.  Terazosin was started to treat the hypertension.  Sertraline and Lorazepam were started to treat the adjustment disorder with depressed mood.    

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

A VA examination is necessary to determine whether the Veteran currently suffers from additional disability due to the fall on January 23, 2005 that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event that was not reasonably foreseeable.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO also should obtain copies of any outstanding treatment records from the VA Healthcare System dated since May 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of any disability incurred due to the fall on January 23, 2005 including any records of hospitalization or follow up after the fall.    

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for any claimed disability due to the January 23, 2005 fall including any records of hospitalization or follow up after the fall.        

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter also should invite the Veteran to submit any pertinent medical evidence or other treatment records in support of his claim.

2.  The RO also should take all indicated action to obtain copies of all clinical records from the VA Healthcare System dated since May 2010 referable to treatment of the claimed disabilities.       

3.  The RO should then take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current disability claimed as due to the fall sustained in January 2005.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the VA treatment records dated from November 2004 and the private emergency room records dated on January 23, 2005 referable to treatment for injuries due to the fall.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail. 

After examining the Veteran and reviewing the entire record, the VA examiner should offer an opinion as to whether it is at least as likely as not that the Veteran incurred additional disability in the fall in January 2005 due to medication that was prescribed or other medical treatment that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event that was not reasonably foreseeable.   

The examiner must provide complete rationale for all conclusions reached.  In rendering an opinion, the examiner should reference, as appropriate, the Veteran's medical records.  

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



